DETAILED ACTION
This office action is in response to an application filed 4/28/2021 wherein claims 1-11 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 4/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 1, lines 19-20 state “two edge areas not meeting the sharpness requirements for the image on the monitor of the rear view device”. However, said “sharpness requirements” lack antecedent basis rendering the claim indefinite. The examiner additionally notes one of ordinary skill in the art would not understand from the claim what is meant by edge areas meeting a “sharpness requirement” in the 

 In regard to claim 2, line 2 states “the cornering situation of the vehicle”. However, said “cornering situation” lack antecedent basis rendering the claim indefinite. Additionally this claim is rejected as being dependent upon a previously rejected claim. 

In regard to claim 4, line 1 states “aligning the class IV FoV” however said “class IV FoV” lack antecedent basis rendering the claim indefinite. Additionally this claim is rejected as being dependent upon a previously rejected claim. 

In regard to claim 7, line 2 states “and the panned first area, the second area and/or the third area” however said “panned first area” and “the third area” lack antecedent basis rendering the claim indefinite. Additionally this claim is rejected as being dependent upon a previously rejected claim. 

In regard to claims 3, 5, 6, 8, and 9, these claims are rejected as being dependent upon a previously rejected claim. 

In regard to claim 10, line 17 states “the cornering situation of the vehicle” however said “cornering situation” lacks antecedent basis rendering the claim indefinite. Additionally line 20 states “the edge of the trailer of said side of the vehicle” however said “edge of the trailer” lacks  antecedent basis rendering the claim indefinite.

In regard to claim 11, line 17 states “the class IV FoV extending from” however said “class IV FoV” lacks antecedent basis rendering the claim indefinite. Additionally line 22 states “the second edge area” however said “second edge area” lacks  antecedent basis rendering the claim indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 2018/0307009) (hereinafter Lang_009) in view of Lang et al. (US 2020/0344450) (hereinafter Lang_450).

In regard to claim 1, Lang_009 discloses a method for aligning a camera of a vehicle camera monitor system (CMS) [¶0007;  adapt the optical element of the capturing unit (e.g. camera). ¶0014; displaying the same in the context of a mirror replacement system on a monitor or a display unit. ¶0096; alignment of the capturing unit 30], comprising: 
	mounting the camera to a vehicle on one side thereof [¶0072; one or more capturing units 30 are mounted to the commercial vehicle 10. Fig.2; camera (30) mounted on one side of the vehicle], the camera having a camera opening angle [¶0078; image sensor surface 304 is the surface that is actually provided for display within the entire image aperture/opening angle of the optical element 301]; 
	providing the camera with at least one image sensor having an entire area of full sensor field of view (FoV) [¶0005; single image sensor with a single image sensor surface. ¶0018; available image sensor surface] comprising at least a first FoV legally-prescribed for a rear view device of the vehicle in form of class II FoV in a first area [¶0096;  region 21′ for illustrating/displaying the field of vision 11 of the main mirror and for providing the driver with a view of the field of vision 11 of the main mirror, respectively, is extracted from the data in a specific first portion on the image sensor surface 304. ¶0037-¶0039; capture the field of vision of a main mirror and the field of vision of a wide angle mirror on the same vehicle side by the common/joint capturing system of the camera system having a common/joint image sensor... fields of vision of a main mirror and a wide angle mirror are captured. ¶0028; a main mirror (large) (according to ECE-R46 “main mirror (large) group II”). ¶0034; if reference is made to fields of vision of a main mirror, a wide angle mirror, an interior mirror, a near range mirror, a front mirror etc., the corresponding fields of vision as respectively defined in the national available regulations, which correspond to the described fields of vision of the mirrors]; 
	the full sensor FoV being defined by the camera opening angle and the alignment of the camera relative to the vehicle [Fig.2, Fig.13; camera (30) with FOV based on opening angle/alignment of the camera relative to the vehicle. ¶0018; angular range of the angle captured by the camera system. ¶0078; image sensor surface 304 is the surface that is actually provided for display within the entire image aperture/opening angle of the optical element 301, i.e. the surface of the image sensor 302]; 
	the class II FoV extending from an edge of said side of the vehicle, away from the vehicle [Fig.2; field of vision (11) extending from an edge of the side of the vehicle away from the vehicle. ¶0072; capturing a field of vision 11 of a main mirror. Fig.13; field of vision (11) extending from an edge of the side of the vehicle away from the vehicle]; 
	forwarding the image data recorded by the at least one image sensor [¶0035; a processing unit for the data captured by the camera system, preferably comprises a display unit for visibly displaying the information captured by means of the capturing unit for the driver] to a monitor of the CMS [¶0026; display unit is formed, for example, as a monitor] to display an image comprising the first area to a driver of the vehicle [¶0072; capturing a field of vision 11 of a main mirror and a field of vision 12 of a wide angle mirror by means of the capturing unit 30, and to display the same in/at the driver's cabin of the vehicle 10 visible for the driver of the commercial vehicle 10]; and 
	aligning the camera with its camera opening angle such that the first area is at least one of arranged at the horizontal outermost position of the image captured by the image sensor of the camera [Fig.13; field of vision (11) is at the horizontally outermost position of the full imaging range. ¶0074; field of vision 1 of the main mirror, which is shown in FIG. 2, extends from a lateral boundary line 13 of the vehicle in lateral direction away from the vehicle and to the rear. The lateral boundary line 13 is a line defined by the intersection of the plane horizontal road with a plane in parallel to the central longitudinal line (not illustrated) of the vehicle] or at the vertical outermost position of the image displayed on the monitor [Fig.11; image (11') of the field of vision of the main mirror touches the horizon line (15') which defines the vertical outermost position of the display images. ¶0091; displayed image 11′ of the field of vision 11 of the main mirror (see FIG. 2), as well as the displayed image 12′ of the field of vision 12 of the wide angle mirror (see FIG. 2), as well as a displayed image 15′ of the horizon line, are illustrated], wherein the entire area of full sensor FoV comprises two edge areas [¶0064; FIG. 11 is a schematic view of the image sensor of the capturing unit, where fields of vision of a main mirror and a wide angle mirror according to FIG. 2 are illustrated. Fig.11; left and right edge areas of the image sensor. ¶0087; rectangular image sensor, the optical axis is centric, i.e. arranged at the centroid, and the rectangular image sensor has edge lengths a, b. ¶0091;  image sensor surface 304 of the image sensor 303 shown in FIG. 11 is rectangular with side lengths a and b of the rectangle] not meeting the sharpness requirements for the image on the monitor of the rear view device [¶0016; a very high resolution can be achieved where it is required or demanded, i.e. in the highly relevant region in the vehicle environment, which is within the captured sub-area of the vehicle environment. ¶0079;  optical axis 302 for which α=α0=0°, r=r0=0 strikes the image sensor surface 304 at the origin of a distortion curve (α=0; r=0) of an α, r coordinate system. ¶0089; distortion curve f1 has a turning point at (αw; rw), where the curvature of the distortion curve changes from curved to the right (in the region 0<α<αw) to curved to the left (in the region of αw<α<αmax). Further, as can be seen in particular from FIG. 10 b, the gradient of the distortion curve fi in the range near the origin of the α,r coordinate system is large, in particular compared to the other distortion curves. This means that a relatively large space for displaying a relatively small angle is provided on the image sensor 303, which has the effect that the area in this region can be displayed with high resolution], and the first area is arranged directly next to a first edge area [Fig.11; field of vision (11') directly next to left sensor edge]. 
	Lang_009 does not explicitly disclose the entire area spans an angle of at least 90° or 100°, or the first edge area and the second edge area each span an angle of up to 5°. However Lang_450 discloses, 
	aligning the camera with its camera opening angle such that the first area is at least one of arranged at the horizontal outermost position of the image captured by the image sensor of the camera [Fig.3b, Fig.3d; image portions (12, 12') at the horizontal outermost position of the image sensor (11)] or at the vertical outermost position of the image displayed on the monitor, 
	wherein the entire area of full sensor FoV comprises two edge areas not meeting the sharpness requirements for the image on the monitor of the rear view device [Fig.3b; partial region (12) of entire image sensor (11) with left edge and right edge. ¶0017;  distortion behavior of an optical element, thus, is least next to or in the depiction of the center of distortion, e.g., the optical axis, and increases with increasing distance of the depiction of the center of distortion. ¶0020; reference geometry is a geometry, which is, i.e., prescribed by the manufacturer of the view system, however, may also be determined by the driver or the control unit dependent on the reproduction requirements], and the first area is arranged directly next to a first edge area [Fig.3b; partial region (12) of entire image sensor (11) with left edge and right edge wherein partial region is adjacent to the left edge], and 
	wherein at least one of: the entire area spans an angle of at least 90° or 100° [Fig.2a; projection γ1* of the angle of view is greater than 90 degrees. ¶0090; edge of the image sensor 11 which is larger than 90°], or 
[Fig.3b, Fig.3d; region between the portion (12, 12') and the edge of the image sensor is very narrow and ranges from 0 to a few degrees. Fig.5c, Fig.5e].
	Specifically, as noted above and throughout the reference as a whole, Lang_009 discloses a camera system for a vehicle. The camera is mounted on one side of a vehicle cab wherein the vehicle is pulling a trailer. As noted above, an area on the camera's image sensor is extracted wherein the area can correspond to a class II FOV. The extracted area is forwarded to a display monitor in the vehicle cab such that a driver can view the FOV. As noted above, the extracted area is a region where distortion is low. Specifically, a distortion curve is established in order to determine where distortion is low on the image sensor. Distortion will be low in an area near the optical axis and distortion will increase outside this area. As can be seen in Fig.11, the image sensor includes the class II FOV area 11' wherein the area is at the optical axis (302) and there are edge areas outside area 11' and further away from the optical axis. As it is clear from Lang_009 that the area near the optical axis will have suitable sharpness/resolution while the area outside this area will have reduced sharpness/resolution, one of ordinary skill would readily appreciate that these edge areas do not meet "the sharpness requirements" for the display, as ¶0027-¶0029, ¶0037, ¶0096 specifies that mirror replacement displays may have adequate resolution requirements. However, as Lang_009 does not explicitly show the camera FOV being greater than 90 degrees or the edge areas being a few degrees, Lang_450 has been relied upon. 
	Lang_450 discloses several notable similarities to the claimed invention and Lang_009 including a camera mounted on a vehicle wherein legally-prescribed regions can be extracted from the image sensor and displayed to a user. Lang_450 also discloses that distortion will be low in an around an optical axis central area on the image sensor but increased outside this area. As can be seen in Fig.3b, Fig.3d, Fig.5c, and Fig.5e, edges on the image sensor outside the extracted regions exist. Thus, like Lang_009, Lang_450 discloses that edge areas of the image sensor do not meet the "sharpness requirements" for image display, as these edge areas would be highly distorted. As can be seen in Fig.3b, Fig.3d, and Fig.5e, the extracted areas may be extremely close to the sensor edges and thus the first each edge areas may span "an angle of up to 5°". Additionally, as noted above and as can be seen in Fig.2a, the field of view of the sensor may be greater than 90°. 


In regard to claim 4, Lang_009 in view of Lang_450 discloses the method of claim 1. Lang_009 in view of Lang_450 further discloses, further comprising 
	aligning the class IV FoV extending from the edge of said side of the vehicle, away from the vehicle, together with aligning the class II FoV [Lang_009 ¶0028; main mirror (large) (according to ECE-R46 “main mirror (large) group II”) and a wide angle mirror (according to ECE-R46 “wide angle mirror group IV”). Lang_009 Fig.2. Lang_450 Fig.3. Lang_450 ¶0032; field of view of the main mirror and/or the wide angle mirror corresponds to the fields of view II and IV. Lang_450 ¶0078; The first partial portion 12 corresponds to the image data which are located in the depiction angle α1 and may, for example, comprise the field of view of a main mirror and/or a wide angle mirror (e.g., the fields of view II and IV as defined in the ECE R 46)] such that a second area of the class IV class FoV is displayed on the monitor [Lang_009 ¶0039-¶0040; fields of vision of a main mirror and a wide angle mirror are captured, the field of vision of a main mirror may be displayed in a first region, and the field of a wide angle mirror may be displayed in a second region. Lang_450 ¶0116; separated monitor portions may be arranged adjacent or on top of each other in a left and right direction of the monitor and may include further fields of view of a main mirror and/or a wide angle mirror of a commercial vehicle, such as defined in the ECE R 46, e.g., the field of view of a main mirror in an upper monitor portion and the field of view of a wide angle mirror in a lower monitor portion. It is also conceivable that all fields of view are represented in a monitor with a single monitor portion].
	See claim 1 for motivation to combine. 

In regard to claim 6, Lang_009 in view of Lang_450 discloses the method of claim 1. Lang_009 further discloses, 
	wherein the camera is associated with at least one lens [¶0025; optical element, for example, comprises at least one lens], with the lens having a uniform distortion [¶0017; In a rotationally symmetric optical element, the distortion curve r=f(α) is also rotationally symmetric, i.e. identical for all angles β about the optical axis on the image sensor] or being a panomorphic lens [¶0025; optical element is anamorphic, i.e. not rotationally symmetric per se, so that, dependent on the rotational angle around the optical axis, different distortion curves are present. It is, for example, possible that one or a plurality of the lenses forming the optical element is/are anamorphic. ¶0084;  form the optical element 301 anamorphic, so that the optical element has a distortion curve that is not rotationally symmetric with regard to the optical axis]. 

In regard to claim 7, Lang_009 in view of Lang_450 discloses the method of claim 6. Lang_009 further discloses, 
	further comprising arranging at least the first area, preferably the first area and the panned first area, the second area and/or the third area, in an image region [¶0039-¶0040; processing unit is adapted to separate the data or to extract the data received from the capturing unit, into those to be displayed in the first portion of the display unit and the data to be displayed in the second portion of the display unit. Of course, further image processing can be effected by means of the processing unit such that, for example, additional information is superimposed, it is pointed to dangers or, in the context of the entire field of view being visibly displayed at all times, the same is enlarged or decreased in the respective region, e.g. dependent on driving direction and/or speed] having a distortion reduced by the lens of the CMS [¶0025; optical element is anamorphic, i.e. not rotationally symmetric per se, so that, dependent on the rotational angle around the optical axis, different distortion curves are present. It is, for example, possible that one or a plurality of the lenses forming the optical element is/are anamorphic. ¶0084;  form the optical element 301 anamorphic, so that the optical element has a distortion curve that is not rotationally symmetric with regard to the optical axis].
	The examiner notes that anamorphic lenses area well-known in the art to reduce distortion. See for example ¶0014 of  US 2010/0103540.  

In regard to claim 8, Lang_009 in view of Lang_450 discloses a vehicle [Lang_009 ¶0005, Lang_450 ¶0014], comprising: 
	a truck with a cab and a trailer [Lang_009 Fig.2, Lang_450 Fig.2a] having a CMS [Lang_009 ¶0029, Lang_450 ¶0068] having a single camera [Lang_009 ¶0037] mounted to one side of the vehicle [Lang_009 ¶0072, Lang_450 ¶0069] and being aligned according to claim 1 [see the rejection of claim 1].
	See claim 1 for motivation to combine. 

In regard to claim 9, Lang_009 in view of Lang_450 discloses the vehicle of claim 8. Lang_009 in view of Lang_450 further discloses, 
	comprising the single camera at the driver side or having a single camera at each side of the vehicle [Lang_009 Fig.2, Lang_450 Fig.2a].
	See claim 1 for motivation to combine. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 2018/0307009) (hereinafter Lang_009) in view of Lang et al. (US 2020/0344450) (hereinafter Lang_450) in view of Schrepfer (US 2016/0167583).

In regard to claim 2, Lang_009 in view of Lang_450 discloses the method of claim 1. Lang_009 in view of Lang_450 further discloses, further comprising 
	panning of the first area to a panned first area depending on the cornering situation of the vehicle [Lang_009 ¶0043;  processing unit is adapted to adjust, dependent on information captured by a sensor and transmitted by the processing unit like, for example, the driving direction of the vehicle, the information for the first and/or second region, which is extracted from the data captured by the capturing unit, with respect to their position in the image captured by the capturing unit on the image sens... read-out portion of the image sensor surface is shifted such (so-called panning) that it allows the driver to better view the fields of vision, Lang_450 ¶0027;  rotation angle may occur by means of a mathematical function. The partial portion taken from the image sensor corresponds to a portion of the vehicle environment, which is captured by the image capture unit with a certain depiction angle. The depiction angle is an angle, which falls in the view angle of the capture unit and, thus, is smaller than the view angle of the capture unit], and when the vehicle is a truck with a cab and a trailer [Lang_009 Fig.2, Lang_450 Fig.2a], wherein the camera is mounted to the cab [Lang_009 Fig.2, Lang_450 Fig.2a] and the class II FoV extends from the edge of the trailer of said side of the vehicle [Lang_009 ¶0028-¶0033, Lang_450 ¶0078].
	See claim 1 for motivation to combine. Neither Lang_009 nor Lang_450 explicitly disclose and the panning is following the bending of the trailer relative to the cab of at least 90 while passing curves. However Schrepfer discloses,
	the panning is following the bending of the trailer relative to the cab of at least 90 while passing curves [Fig.1; angle between the vehicle trailer and the vehicle can be up to 180 degrees. ¶0047;  angle 10 between the vehicle longitudinal axis 8 and the trailer longitudinal axis 9, i.e. the articulation angle 10 of the axes 8, 9 measured about their pivot point, is 180°. ¶0047-¶0050; image section 1 is, in this case, adapted and/or selected such that the represented image section 1 essentially corresponds to the view of the vehicle surroundings, which a vehicle driver obtains via the side mirrors which have been used to date as standard on vehicles, in particular such that a part of the vehicle 2 and of the trailer 3 is only visible at the edge of the image section 1 and that the vehicle driver would otherwise have a view of the neighboring lane... during a turning manoeuver and/or when cornering 11, the vehicle 2 is making a left turn, as a result of which the alignment of the trailer 3 to the vehicle 2 is modified compared to travelling straight in FIG. 1. In the case shown, the articulation angle 10 between the vehicle longitudinal axis 8 and the trailer longitudinal axis 9 is approximately 135°... a function of the angle 10, the image ratio can be increased and the represented image section 1 can be adapted such that the trailer 3 and/or the rear end 5 of the trailer 3 is/are preferably only displayed in the defined edge area 6 of the represented image section 1. The image section 1 is therefore selected such that the trailer 3 and/or the rear end 5 of the trailer is/are only located in the defined edge area 6 of the entire image section 1. This adaptation can, on the one hand, be achieved by the adaptation of the image ratio already described and, on the other hand, as a result of the fact that the entire detected image of the surrounding area 4 is not displayed, but that only a particular image section 1 is selected from the captured image data].
	Specifically, although Lang_009 and Lang_450 disclose panning the camera images based on trailer displacement, neither explicitly discloses that the panning can be greater than 90 degrees. Schrepfer, like Lang_009 and Lang_450, discloses a trailer and vehicle combination wherein camera images are captured and modified depending on the vehicle's angle relative to the trailer. As can be seen in Fig.1 and Fig.2, Schrepfer discloses that system adapts the display images for the full range of articulation of the trailer, which can be 180 degrees. That is, as disclosed by Schrepfer the camera images can be panned for the range (10) shown in Fig.2 and Fig.3 which includes trailer articulation positions of over 90 degrees relative to the trailer. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Lang_009 in view of Lang_450 with the large articulation ranges as disclosed by Schrepfer in order to provide improved viewing for the trailer around tight curve radii [Schrepfer ¶0020-¶0023, ¶0048-¶0050]. As disclosed by Schrepfer, adapting the displayed camera images around tight/extreme corners allows a driver improved viewing. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 2018/0307009) (hereinafter Lang_009) in view of Lang et al. (US 2020/0344450) (hereinafter Lang_450) in view of Schrepfer (US 2016/0167583) in view of Lang et al. (US 2019/0184900) (hereinafter Lang_900).

In regard to claim 3, Lang_009 in view of Lang_450 in view of Schrepfer discloses the method of claim 2. Neither Lang_009 nor Lang_450 nor Schrepfer explicitly disclose, wherein the first area is arranged in 
	wherein the first area is arranged in the upper right region of the monitor simulating a rear view mirror, and the panned first area is arranged in the upper left region of the monitor simulating a rear view mirror [Fig.7, Fig.13. ¶0038; mirror replacement system for a vehicle. ¶0065-¶0067; image capture unit 10 during a driving situation shown in FIG. 5, i.e., during cornering or turning. As in FIG. 3, the area of view 40 has the first image section 410 and the second image section 420. However, during the driving situation which forms the basis for FIG. 6, i.e. cornering or turning, the first image section 410 is disposed at a first modified position A′, while the second image section 420 is still at the second original position B. ¶0025-¶0027; As soon as the trailer 3 of the vehicle 1 starts to move from the arrangement aligned in the longitudinal direction of the tractor 2 during a driving maneuver, such as cornering or turning, to an arrangement angled to the tractor, the first image section 410 is displaced by the processing unit 20 such that the reference point P is still to be seen in the first image section... reproduction unit has a defined first display portion for reproduction of the first image section at the first original position and a defined second display portion for reproduction of the second image section at the second original position... both image sections may also be arranged adjacent to each other, i.e., in a horizontal adjacent/adjoining arrangement].
	As disclosed by Lang_900, a mirror replacement system for a vehicle/trailer combination can display two image sections produced from camera data. One image section is an original image meant to replace a rear view mirror and the second image is an image that is panned in order to follow a cornering situation. As can be seen in Fig.13 and Fig.7, the images simulate rear view mirror images and are arranged on a monitor. Although Lang_900 shows the two image sections displayed in a vertical manner, as noted above Lang_900 discloses that the images may be displayed side by side and thus the first image portion can be arranged in an upper/right region of the monitor and the second image portion can be arranged in an upper/left region of the monitor. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Lang_009 in view of Lang_450 in view . 

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 2018/0307009) (hereinafter Lang_009) in view of Lang et al. (US 2020/0344450) (hereinafter Lang_450) in view of Zaindl et al. (EP3727589) (hereinafter Zaindl, a translation has been provided by the examiner).

In regard to claim 5, Lang_009 in view of Lang_450 discloses the method of claim 4. Lang_009 further discloses, 
	providing a class V FoV within a third area extending from the edge of said side of the vehicle, away from the vehicle [¶0028; further mirrors like, for example, a near range/approach mirror (according to ECE-R46 “near range/approach mirror group V”). ¶0032; field of vision of a near range or approach mirror is, for example, provided such that the vehicle driver can view at least a plane and horizontal part of the road on the outside of the vehicle. ¶0038;  instead of the field of vision of the main mirror and the field of vision of the wide angle mirror, the field of vision of a near range/approach mirror and the field of vision of a front mirror are captured at the same time by the common/joint camera system and, in particular, by the single capturing unit].
	Although it is clear from Lang_009 that a class V FOV can be included, Lang_009 does not elaborate on the class V FOV placement. However Zaindl discloses, 
	further comprising providing a class V FoV [¶0010; image capturing unit and/or the lens opening can be directed to a field of view according to field of view class VI (e.g. to replace a front mirror) and/or a field of view according to field of view class V (e.g. to replace a collision mirror)] within a third area extending from the edge of said side of the vehicle, away from the vehicle [¶0065; The position and orientation of the image capture unit integrated in the hinge cover 114 allows for a good representation of legally defined fields of view 402 and 404. In addition, the position enables a significant expansion of the lateral field of vision 406, for example on the passenger side and on the right in the direction of travel. ¶0061], between the second area and the second edge area [¶0061; The captured image 400 comprises a front area 402 of the roadway (for example an area according to European field of vision class VI) and a side area 404 of the roadway or side of the roadway (for example an area according to European field of vision class V). Fig.4; captured image includes class V FOV ].
	Specifically, it is clear from Lang_009 that a class V FOV (which is well known in the art as extending from the vehicle side and comprising the region near the cab) can be captured and appropriately displayed, however as Lang_009 does not elaborate on an embodiment showing this configuration Zaindl has been relied upon. As described by Zaindl and as noted above, Zaindl discloses that a class V FOV may be captured within an image and can comprise an area between the class IV FOV and the sensor edge, as shown in Fig.4. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Lang_009 in view of Lang_450 with the class V display as disclosed by Zaindl in order to provide improved viewing in the roadway size region in a convenient manner [Zaindl ¶0008-¶0010, ¶0039-¶0042, ¶0061]. As disclosed by Zaindl, providing a class V view to an operator allows a more complete understanding of the vehicle's environment. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 2018/0307009) (hereinafter Lang_009) in view of Schrepfer (US 2016/0167583) in view of Lang et al. (US 2019/0184900) (hereinafter Lang_900).

In regard to claim 10, Lang_009 discloses a method for aligning a camera of a vehicle camera monitor system (CMS) [¶0007;  adapt the optical element of the capturing unit (e.g. camera). ¶0014; displaying the same in the context of a mirror replacement system on a monitor or a display unit. ¶0096; alignment of the capturing unit 30], comprising: 
	mounting the camera to a vehicle on one side thereof [¶0072; one or more capturing units 30 are mounted to the commercial vehicle 10. Fig.2; camera (30) mounted on one side of the vehicle], [¶0078; image sensor surface 304 is the surface that is actually provided for display within the entire image aperture/opening angle of the optical element 301; 
	providing the camera with at least one image sensor having an entire area of full sensor field of view (FoV) [¶0005; single image sensor with a single image sensor surface. ¶0018; available image sensor surface] comprising at least a first FoV legally-prescribed for a rear view device of the vehicle in form of class II FoV in a first area [¶0096;  region 21′ for illustrating/displaying the field of vision 11 of the main mirror and for providing the driver with a view of the field of vision 11 of the main mirror, respectively, is extracted from the data in a specific first portion on the image sensor surface 304. ¶0037-¶0039; capture the field of vision of a main mirror and the field of vision of a wide angle mirror on the same vehicle side by the common/joint capturing system of the camera system having a common/joint image sensor... fields of vision of a main mirror and a wide angle mirror are captured. ¶0028; a main mirror (large) (according to ECE-R46 “main mirror (large) group II”). ¶0034; if reference is made to fields of vision of a main mirror, a wide angle mirror, an interior mirror, a near range mirror, a front mirror etc., the corresponding fields of vision as respectively defined in the national available regulations, which correspond to the described fields of vision of the mirrors]; 
	the full sensor FoV being defined by the camera opening angle and the alignment of the camera relative to the vehicle [Fig.2, Fig.13; camera (30) with FOV based on opening angle/alignment of the camera relative to the vehicle. ¶0018; angular range of the angle captured by the camera system. ¶0078; image sensor surface 304 is the surface that is actually provided for display within the entire image aperture/opening angle of the optical element 301, i.e. the surface of the image sensor 302]; 
	the class II FoV extending from an edge of said side of the vehicle, away from the vehicle [Fig.2; field of vision (11) extending from an edge of the side of the vehicle away from the vehicle. ¶0072; capturing a field of vision 11 of a main mirror. Fig.13; field of vision (11) extending from an edge of the side of the vehicle away from the vehicle]; 
[¶0035; a processing unit for the data captured by the camera system, preferably comprises a display unit for visibly displaying the information captured by means of the capturing unit for the driver] to a monitor of the CMS [¶0026; display unit is formed, for example, as a monitor] to display an image comprising the first area to a driver of the vehicle [¶0072; capturing a field of vision 11 of a main mirror and a field of vision 12 of a wide angle mirror by means of the capturing unit 30, and to display the same in/at the driver's cabin of the vehicle 10 visible for the driver of the commercial vehicle 10]; 
	aligning the camera with its camera opening angle such that the first area is at least one of arranged at the horizontal outermost position of the image captured by the image sensor of the camera [Fig.13; field of vision (11) is at the horizontally outermost position of the full imaging range. ¶0074; field of vision 1 of the main mirror, which is shown in FIG. 2, extends from a lateral boundary line 13 of the vehicle in lateral direction away from the vehicle and to the rear. The lateral boundary line 13 is a line defined by the intersection of the plane horizontal road with a plane in parallel to the central longitudinal line (not illustrated) of the vehicle] or at the vertical outermost position of the image displayed on the monitor [Fig.11; image (11') of the field of vision of the main mirror touches the horizon line (15') which defines the vertical outermost position of the display images. ¶0091; displayed image 11′ of the field of vision 11 of the main mirror (see FIG. 2), as well as the displayed image 12′ of the field of vision 12 of the wide angle mirror (see FIG. 2), as well as a displayed image 15′ of the horizon line, are illustrated]; and 
	panning the first area to a panned first area depending on the cornering situation of the vehicle [¶0043;  processing unit is adapted to adjust, dependent on information captured by a sensor and transmitted by the processing unit like, for example, the driving direction of the vehicle, the information for the first and/or second region, which is extracted from the data captured by the capturing unit, with respect to their position in the image captured by the capturing unit on the image sens... read-out portion of the image sensor surface is shifted such (so-called panning) that it allows the driver to better view the fields of vision], and when the vehicle is a truck with a cab and a trailer [Fig.2], wherein the camera is mounted to the cab [Fig.2] and the class II FoV extends from the edge of the trailer of said side of the vehicle [¶0028-¶0033]. 

	the panning is following the bending of the trailer relative to the cab of at least 90 while passing curves [Fig.1; angle between the vehicle trailer and the vehicle can be up to 180 degrees. ¶0047;  angle 10 between the vehicle longitudinal axis 8 and the trailer longitudinal axis 9, i.e. the articulation angle 10 of the axes 8, 9 measured about their pivot point, is 180°. ¶0047-¶0050; image section 1 is, in this case, adapted and/or selected such that the represented image section 1 essentially corresponds to the view of the vehicle surroundings, which a vehicle driver obtains via the side mirrors which have been used to date as standard on vehicles, in particular such that a part of the vehicle 2 and of the trailer 3 is only visible at the edge of the image section 1 and that the vehicle driver would otherwise have a view of the neighboring lane... during a turning manoeuver and/or when cornering 11, the vehicle 2 is making a left turn, as a result of which the alignment of the trailer 3 to the vehicle 2 is modified compared to travelling straight in FIG. 1. In the case shown, the articulation angle 10 between the vehicle longitudinal axis 8 and the trailer longitudinal axis 9 is approximately 135°... a function of the angle 10, the image ratio can be increased and the represented image section 1 can be adapted such that the trailer 3 and/or the rear end 5 of the trailer 3 is/are preferably only displayed in the defined edge area 6 of the represented image section 1. The image section 1 is therefore selected such that the trailer 3 and/or the rear end 5 of the trailer is/are only located in the defined edge area 6 of the entire image section 1. This adaptation can, on the one hand, be achieved by the adaptation of the image ratio already described and, on the other hand, as a result of the fact that the entire detected image of the surrounding area 4 is not displayed, but that only a particular image section 1 is selected from the captured image data].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Lang_009 with the large articulation ranges as disclosed by Schrepfer in order to provide improved viewing for the trailer around tight curve radii [Schrepfer ¶0020-¶0023, ¶0048-¶0050]. As disclosed by Schrepfer, adapting the displayed camera images around tight/extreme corners allows a driver improved viewing. Neither Lang_009 nor Schrepfer 
	wherein the first area is arranged in the upper right region of the monitor simulating a rear view mirror, and the panned first area is arranged in the upper left region of the monitor simulating a rear view mirror [Fig.7, Fig.13. ¶0038; mirror replacement system for a vehicle. ¶0065-¶0067; image capture unit 10 during a driving situation shown in FIG. 5, i.e., during cornering or turning. As in FIG. 3, the area of view 40 has the first image section 410 and the second image section 420. However, during the driving situation which forms the basis for FIG. 6, i.e. cornering or turning, the first image section 410 is disposed at a first modified position A′, while the second image section 420 is still at the second original position B. ¶0025-¶0027; As soon as the trailer 3 of the vehicle 1 starts to move from the arrangement aligned in the longitudinal direction of the tractor 2 during a driving maneuver, such as cornering or turning, to an arrangement angled to the tractor, the first image section 410 is displaced by the processing unit 20 such that the reference point P is still to be seen in the first image section... reproduction unit has a defined first display portion for reproduction of the first image section at the first original position and a defined second display portion for reproduction of the second image section at the second original position... both image sections may also be arranged adjacent to each other, i.e., in a horizontal adjacent/adjoining arrangement].
	See claims 1-3 for elaboration on Lang_009, Lang_900, and Schrepfer. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Lang_009 in view of Schrepfer with the displaying of the panned image with the original image simultaneously as disclosed by Lang_900 in order to allow for an operator improved understanding of the vehicle and trailer's surroundings [Lang_900 ¶0013-¶0016, ¶0027, ¶0033]. As disclosed by Lang_900, by displaying a wide view image and an image that follows the cornering of the vehicle, an operator is allowed improved understanding of the position of the trailer relative to the vehicle and the surrounding objects. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 2018/0307009) (hereinafter Lang_009) in view of Zaindl et al. (EP3727589) (hereinafter Zaindl, a translation has been provided by the examiner).

In regard to claim 11, Lang_009 discloses a method for aligning a camera of a vehicle camera monitor system (CMS) [¶0007;  adapt the optical element of the capturing unit (e.g. camera). ¶0014; displaying the same in the context of a mirror replacement system on a monitor or a display unit. ¶0096; alignment of the capturing unit 30], comprising: 
	mounting the camera to a vehicle on one side thereof [¶0072; one or more capturing units 30 are mounted to the commercial vehicle 10. Fig.2; camera (30) mounted on one side of the vehicle], the camera having a camera opening angle [¶0078; image sensor surface 304 is the surface that is actually provided for display within the entire image aperture/opening angle of the optical element 301]; 
	providing the camera with at least one image sensor having an entire area of full sensor field of view (FoV) [¶0005; single image sensor with a single image sensor surface. ¶0018; available image sensor surface] comprising at least a first FoV legally-prescribed for a rear view device of the vehicle in form of class II FoV in a first area [¶0096;  region 21′ for illustrating/displaying the field of vision 11 of the main mirror and for providing the driver with a view of the field of vision 11 of the main mirror, respectively, is extracted from the data in a specific first portion on the image sensor surface 304. ¶0037-¶0039; capture the field of vision of a main mirror and the field of vision of a wide angle mirror on the same vehicle side by the common/joint capturing system of the camera system having a common/joint image sensor... fields of vision of a main mirror and a wide angle mirror are captured. ¶0028; a main mirror (large) (according to ECE-R46 “main mirror (large) group II”). ¶0034; if reference is made to fields of vision of a main mirror, a wide angle mirror, an interior mirror, a near range mirror, a front mirror etc., the corresponding fields of vision as respectively defined in the national available regulations, which correspond to the described fields of vision of the mirrors]; 
 [Fig.2, Fig.13; camera (30) with FOV based on opening angle/alignment of the camera relative to the vehicle. ¶0018; angular range of the angle captured by the camera system. ¶0078; image sensor surface 304 is the surface that is actually provided for display within the entire image aperture/opening angle of the optical element 301, i.e. the surface of the image sensor 302]; 
	the class II FoV extending from an edge of said side of the vehicle, away from the vehicle [Fig.2; field of vision (11) extending from an edge of the side of the vehicle away from the vehicle. ¶0072; capturing a field of vision 11 of a main mirror. Fig.13; field of vision (11) extending from an edge of the side of the vehicle away from the vehicle]; 
	forwarding the image data recorded by the at least one image sensor [¶0035; a processing unit for the data captured by the camera system, preferably comprises a display unit for visibly displaying the information captured by means of the capturing unit for the driver] to a monitor of the CMS [¶0026; display unit is formed, for example, as a monitor] to display an image comprising the first area to a driver of the vehicle [¶0072; capturing a field of vision 11 of a main mirror and a field of vision 12 of a wide angle mirror by means of the capturing unit 30, and to display the same in/at the driver's cabin of the vehicle 10 visible for the driver of the commercial vehicle 10]; and 
	aligning the camera with its camera opening angle such that the first area is at least one of arranged at the horizontal outermost position of the image captured by the image sensor of the camera [Fig.13; field of vision (11) is at the horizontally outermost position of the full imaging range. ¶0074; field of vision 1 of the main mirror, which is shown in FIG. 2, extends from a lateral boundary line 13 of the vehicle in lateral direction away from the vehicle and to the rear. The lateral boundary line 13 is a line defined by the intersection of the plane horizontal road with a plane in parallel to the central longitudinal line (not illustrated) of the vehicle] or at the vertical outermost position of the image displayed on the monitor [Fig.11; image (11') of the field of vision of the main mirror touches the horizon line (15') which defines the vertical outermost position of the display images. ¶0091; displayed image 11′ of the field of vision 11 of the main mirror (see FIG. 2), as well as the displayed image 12′ of the field of vision 12 of the wide angle mirror (see FIG. 2), as well as a displayed image 15′ of the horizon line, are illustrated]; 
	aligning the class IV FoV extending from the edge of said side of the vehicle, away from the vehicle, together with aligning the class II FoV [¶0028; main mirror (large) (according to ECE-R46 “main mirror (large) group II”) and a wide angle mirror (according to ECE-R46 “wide angle mirror group IV”). Fig.2. Fig.14] such that a second area of the class IV class FoV is displayed on the monitor [¶0039-¶0040; fields of vision of a main mirror and a wide angle mirror are captured, the field of vision of a main mirror may be displayed in a first region, and the field of a wide angle mirror may be displayed in a second region. Fig.2. Fig.14]. 
	providing a class V FoV within a third area extending from the edge of said side of the vehicle, away from the vehicle [¶0028; further mirrors like, for example, a near range/approach mirror (according to ECE-R46 “near range/approach mirror group V”). ¶0032; field of vision of a near range or approach mirror is, for example, provided such that the vehicle driver can view at least a plane and horizontal part of the road on the outside of the vehicle. ¶0038;  instead of the field of vision of the main mirror and the field of vision of the wide angle mirror, the field of vision of a near range/approach mirror and the field of vision of a front mirror are captured at the same time by the common/joint camera system and, in particular, by the single capturing unit].
	Although it is clear from Lang_009 that a class V FOV can be included, Lang_009 does not elaborate on the class V FOV placement. However Zaindl discloses, 
	providing a class V FoV [¶0010; image capturing unit and/or the lens opening can be directed to a field of view according to field of view class VI (e.g. to replace a front mirror) and/or a field of view according to field of view class V (e.g. to replace a collision mirror)] within a third area extending from the edge of said side of the vehicle, away from the vehicle [¶0065; The position and orientation of the image capture unit integrated in the hinge cover 114 allows for a good representation of legally defined fields of view 402 and 404. In addition, the position enables a significant expansion of the lateral field of vision 406, for example on the passenger side and on the right in the direction of travel. ¶0061], between the second area and the second edge area [¶0061; The captured image 400 comprises a front area 402 of the roadway (for example an area according to European field of vision class VI) and a side area 404 of the roadway or side of the roadway (for example an area according to European field of vision class V). Fig.4; captured image includes class V FOV ].
	See claim 1 for elaboration on Lang_009 and claim 5 for elaboration on Zaindl. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Lang_009 with the class V display as disclosed by Zaindl in order to provide improved viewing in the roadway size region in a convenient manner [Zaindl ¶0008-¶0010, ¶0039-¶0042, ¶0061]. As disclosed by Zaindl, providing a class V view to an operator allows a more complete understanding of the vehicle's environment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        March 21, 2022